Case: 12-14714    Date Filed: 10/08/2013   Page: 1 of 3


                                                        [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         _______________________

                                No. 12-14714
                            Non-Argument Calendar
                          _______________________

                   D.C. Docket No. 8:10-cv-02059-JSM-TGW


GERALD PLEAS,

                                                               Plaintiff-Appellant,

                                     versus

MANATEE COUNTY, et al.,

                                                           Defendants-Appellees.

                          _______________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                         _______________________

                               (October 8, 2013)

Before MARTIN, JORDAN, and FAY, Circuit Judges.

PER CURIAM:

      Gerald Pleas seeks review of the district court’s denial of his Rule 60(b)

motion for relief from judgment. Mr. Pleas’ appeal brief does not explain how the
              Case: 12-14714     Date Filed: 10/08/2013    Page: 2 of 3


district court abused its discretion in denying his motion for relief from judgment,

and because we find no such abuse of discretion, we affirm.

      On September 20, 2007, a man dressed as a UPS delivery person forced his

way into the home of Vickie Lynn Carpenter and attempted to rape her. After

hearing a knock on the door, the perpetrator fled Ms. Carpenter’s home. Mr. Pleas

was detained and arrested after Ms. Carpenter picked him out of a photographic

line-up and a separate witness placed Mr. Pleas in the area shortly before the

incident. Mr. Pleas was charged with attempted sexual battery and burglary with a

firearm. Following a verdict of not guilty, Mr. Pleas brought suit against

Defendants Manatee County, Florida, Sheriff Brad Steube, Detective Sam Levita,

and Deputy Jamie Wilder, claiming false arrest, the intentional infliction of

emotional distress, and harassment.

      On May 31, 2012, the district court dismissed Mr. Pleas’ Second Amended

Complaint with prejudice. After Mr. Pleas’ motion for reconsideration was denied

by the district court on August 4, 2012, Mr. Pleas filed a Motion for Relief from

Judgment pursuant to Rule 60(b) of the Federal Rules of Civil Procedure. Four

days later, the district court denied the motion. Mr. Pleas then filed this timely

appeal of the district court’s denial of his Rule 60(b) motion.

      The standard of review for a denial of a motion for relief from judgment is

whether the district court abused its discretion. Gulf Coast Fans, Inc. v. Midwest


                                          2
              Case: 12-14714     Date Filed: 10/08/2013   Page: 3 of 3


Elecs. Imps., Inc., 740 F.2d 1499, 1510 (11th Cir. 1984). The denial of a Rule

60(b) motion is, in itself, a final appealable order. See id. at 1507. Although Mr.

Pleas’ appeal brief attempts to raise arguments relating to the dismissal of his

Second Amended Complaint, our review is restricted to those issues timely raised

by Mr. Pleas’ present appeal, that is, review of the district court’s denial of his

Rule 60(b) motion. See id.

      In his motion for relief from judgment Mr. Pleas merely transcribed Rules

60(b), 60(c)(1), and 61 without providing any factual support or legal analysis to

support the motion. At no point in his motion did Mr. Pleas attempt to argue that

the district court improperly dismissed his Second Amended Complaint. Instead,

Mr. Pleas states in a conclusory manner that “the facts of this case establishes [sic]

a cause of action,” and “[i]t is the plaintiffs [sic] view that the previous complaint

for damages should be allowed to be filed in the interest of justice.” Motion for

Relief from Judgment, D.E. 46 at 2. In his brief on appeal, Mr. Pleas fails to even

raise the issue of whether the district court abused its discretion in dismissing his

motion for relief from judgment. Mr. Pleas, therefore, failed to demonstrate a

justification so compelling that the district court was required to vacate its order.

Cano v. Baker, 435 F.3d 1337, 1342 (11th Cir. 2006). As a result, we find that the

district court properly denied Mr. Pleas’ Rule 60(b) motion.

      AFFIRMED.


                                          3